Citation Nr: 0317441	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral pterygium.

2.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 (2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1998 by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On November 3, 1999, the veteran appeared and testified at a 
personal hearing be videoconference before the undersigned 
acting Veterans' Law Judge.  A transcript of that hearing is 
of record.

In October 2000, the Board remanded to the RO for further 
development the issues listed on the first page of this 
decision and decided other issues which were then before the 
Board for appellate review.  The case was returned to the 
Board by the RO in April 2003.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board notes that the veteran has not been notified by VA 
of the evidence which would be needed to substantiate his 
claims and whether VA or the claimant is expected to attempt 
to obtain and submit such evidence.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii) (2002), 
which requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and that the claimant has "not less 
than 30 days to respond to the notice" is invalid because it 
is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  As matters stand, the 
record has a procedural defect in the notice required under 
the VCAA which may no longer be cured by the Board.  
Accordingly, the Board must remand the case to the RO in 
order to satisfy VA's duty to notify the veteran.

In addition, the Board points out that, in statement dated in 
January 2002, the veteran's representative indicated that the 
veteran had been treated for his eye condition at the VA 
Medical Center in Long Beach, California, and that he had an 
appointment the next month at the VA outpatient treatment 
clinic in Las Vegas, Nevada.  It does not appear that the RO 
attempted to obtain these records.  

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  The RO should obtain contact the 
veteran and request that he again furnish 
the names, addresses and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
service-connected eye disability since 
1999.  In any event, the RO should 
request the outpatient treatment records 
from the VA Medical Centers in Long Beach 
and Las Vegas. 

2.  The RO should notify the veteran, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the claimant is 
expected to obtain any such evidence.

3.  The RO should allow the veteran the 
period of time provided by law for a 
response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	James R. Siegel
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


